UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) December 10, 2014 (December 8, 2014) ATLANTIC AMERICAN CORPORATION (Exact name of registrant as specified in its charter) Georgia 0-3722 58-1027114 (State or other jurisdiction of incorporation) (Commission File Number) (IRS employer Identification No.) 4370 Peachtree Road, N.E., Atlanta, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (404) 266-5500 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 8, 2014, the Board of Directors (the “Board”) of Atlantic American Corporation, a Georgia corporation (the “Company”), increased the size of the Board by one director to nine directors, and appointed Joseph M. Scheerer as a member of the Board, effective immediately, to serve until the Annual Meeting of Shareholders in 2015. Mr. Scheerer will receive compensation for his service as a member of the Board that is consistent with the compensatory arrangements the Company has in place with its other non-employee directors. A copy of the press release announcing Mr. Scheerer's appointment is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release, dated December 10, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATLANTIC AMERICAN CORPORATION By: /s/ John G. Sample, Jr. John G. Sample, Jr. Senior Vice President, Chief Financial Officer and Secretary Date:December 10, 2014 EXHIBIT INDEX Exhibits: Exhibit 99.1Press release dated December 10, 2014.
